          Case 17-42001            Doc 62       Filed 04/11/20 Entered 04/12/20 00:37:26                         Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 17-42001-edk
Scott A Pare                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-4                  User: pf                           Page 1 of 1                          Date Rcvd: Apr 09, 2020
                                      Form ID: pdf012                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 11, 2020.
db             +Scott A Pare,   34 Westchester St,   Lowell, MA 01851-4523

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 9, 2020 at the address(es) listed below:
              Catherine V. Eastwood   on behalf of Creditor   Carrington Mortgage Services, LLC
               bankruptcy@kordeassoc.com
              Denise M. Pappalardo   denisepappalardo@ch13worc.com
              Nathan R. Soucy   on behalf of Debtor Scott A Pare nsoucy@soucylo.com
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
              Zoh Nizami    on behalf of Creditor   Carrington Mortgage Services, LLC
               bankruptcy@kordeassociates.com
                                                                                            TOTAL: 5
Case 17-42001       Doc 62     Filed 04/11/20 Entered 04/12/20 00:37:26              Desc Imaged
                              Certificate of Notice Page 2 of 2


                            81,7('67$7(6%$1.5837&<&2857
                               ',675,&72)0$66$&+86(776

   ,QUH

            6&277$3$5(
                                                              &KDSWHU
                                  'HEWRU
                                                              &DVH1R('.


       75867((¶6027,2172:,7+'5$:75867((¶6027,2172',60,66

           12:&20(6WKH6WDQGLQJ&KDSWHU7UXVWHHDQGKHUHE\ZLWKGUDZVWKH7UXVWHH V

  0RWLRQWR'LVPLVVSUHYLRXVO\ILOHGZLWKWKH&RXUWRQ)HEUXDU\,WLVIXUWKHUUHTXHVWHG

  WKDWWKHKHDULQJVFKHGXOHGIRU0D\DWDPEHFDQFHOHG

           :+(5()25(WKH7UXVWHHUHVSHFWIXOO\UHTXHVWVWKDWWKLV&RXUWZLWKGUDZWKH&KDSWHU

  7UXVWHH V0RWLRQWR'LVPLVVSUHYLRXVO\ILOHG
                                                              5HVSHFWIXOO\VXEPLWWHG
                                                       6WDQGLQJ&KDSWHU7UXVWHH

  'DWHG $SULO                                 V'HQLVH03DSSDODUGR
                                                       'HQLVH03DSSDODUGR%%2
                                                       32%R[
                                                       :RUFHVWHU0$
                                                         
                                                       GHQLVHSDSSDODUGR#FKZRUFFRP

                                           6(59,&(/,67

          ,'HQLVH03DSSDODUGRFHUWLI\WKDW,KDYHVHUYHGDFRS\RIWKHIRUHJRLQJRQWKLVGDWHWR
  WKHIROORZLQJYLDILUVWFODVVPDLODQGRUHOHFWURQLFDOO\

   6&277$3$5(                                       1$7+$15628&<(64
   :,1&+(67(5675((7                                *25+$0675((7
   /2:(//0$                                    /2:(//0$


  V'HQLVH03DSSDODUGR
